DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to filed provisions of the AIA . 

2. 	Claims 1-12 and 15-18 are pending upon entry of amendment filed on 1/31/22.

Applicant’s election of group I, claims 1-11 without traverse in the reply filed on 1/31/22 has been acknowledged.   

Accordingly, claims 12 and 15-18 are withdrawn from further consideration by the examiner, 37 CFR 1.142 (b) as being drawn to a nonelected invention. 

However, claim set filed on 1/31/22 indicates the serial number of the application is 14/430,635 that is different from the instant application.  Appropriate correction is required.

Claim 1-11 are under consideration in the instant application.

3.	There is no IDS of record in the instant application.  Applicant is reminded of their duty to disclose to the Office all information known to the person to be material to patentability as defined in 37 CFR 1.56.  As stated therein, “[e]ach individual associated with the filing and prosecution of a patent application has a duty of candor and good faith in dealing with the Office, which includes a duty to disclose to the Office all information known to that individual to be material to patentability as defined in this section”.  In addition, Applicant’s attention is directed to MPEP704.10.

4.	The oath filed on 10/15/20 has been acknowledged.

5.	Claim 1 is objected for the following reason: Claim 1 recites “a sequence having at least 95% identity to SEQ ID NO:1” in lines 1-2.  Having an indefinite article “a” in sequence analysis 

6.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

7. 	Claims 1-11 are rejected under 35 U.S.C. 112, first paragraph, because the specification, while being enabling for a modified tetanus toxin polypeptide comprising the SEQ ID NO:1 and mutations set forth in claims 3, 5, 8 or SEQ ID Nos:4-7; does not reasonably provide enablement for more.  

The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use of the invention commensurate in scope with these claims. 

The specification does not enable one of skill in the art to practice the invention as claimed without undue experimentation. Factors to be considered in determining whether undue experimentation is required to practice the claimed invention are summarized In re Wands (858 F2d 731, 737, 8 USPQ2d 1400, 1404 (Fed.Cir.1988)). The factors most relevant to this rejection are the scope of the claim, the amount of direction or guidance provided, the lack of sufficient 

There is insufficient guidance in the specification as filed as to how the skilled artisan would make and use the modified tetanus toxin polypeptide having at least 95% identity to SEQ ID NO:1 other than SEQ ID Nos:4-7.  As the SEQ ID NO: 1 is 1315 amino acid residue long, the 5% sequence comprises about 70 amino acid residues.   The specification fails to provide how the skilled artisan can make at least 95% sequence identity variations even before making designated point mutations as recited in claims 1, 3, 5 and 8.

Ngo et al teach that the amino acid positions within the polypeptide/protein can tolerate change such as conservative substitution or no substitution, addition or deletion which are critical to maintain protein structure will require guidance (see Ngo et al, 1994, The protein folding problem and tertiary structure prediction, pp. 492-495, in particular). 

In re Fisher, 166 USPQ 18 indicates that the more unpredictable an area is, the more specific enablement is necessary, in order to satisfy the statue. Since the amino acid sequence of the polypeptide determines its structure property, predictability of which amino acid fragment can retain the functional capabilities of tetanus toxin with reduced toxicity and receptor binding requires knowledge and guidance with regard to which amino acid among 1315 residues contribute to the functions.

Although there is guidance among 10 amino acid mutations recited in claim 3, 5 and 8, there is insufficient direction as to make and use at least 95% sequence identity to the claimed SEQ ID NO:1 as to whether such a desired effect can be achieved or predicted as encompassed by the claims.

.

8.	Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Applicant is in possession of modified tetanus polypeptide set forth in the SEQ ID NO:4-7 and the substitutions of amino acids set forth in claims 3,5 or 8 of the instant application; however, Applicant is not in possession of modified tetanus polypeptide comprising a sequence having at least 95% sequence identity to SEQ ID NO:1.

 Specifically, there is insufficient written description to demonstrate that Applicant was in possession of the claimed genus of modified polypeptides at least 95% sequence identity to claimed SEQ ID NO:1.

The guidelines of the Examination of Patent Applications Under the 35 U.S.C. 112, §1 “Written Description” Requirement make clear that if a claimed genus does not show actual reduction to practice for a representative number of species, then the Requirement may be alternatively met by reduction to drawings, or by disclosure of properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the Applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see specially page 1106 column 3).

Eli Lilly, 119 F, 3d 1559, 43, USPQ2d, 1398. 

9.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

10.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

s 1-4 and 10-11 are rejected under 35 U.S.C. 103(a) as being unpatentable over U.S. Pub. 2008/0221012 in view of Zuverink et al (Infection and Immunity, 2015, vol. 83, no.7, p. 2714-2724) and U.S.Pub. 2011/0318385.

The ‘012 publication teaches tetanus toxins from Clostridium tetani as set forth in claimed SEQ ID:1 (note SEQ ID NO:8, 18, Tables1- 2) and the conjugations with different proteins (claim 1-29).  The toxins from botulinum and tetani have been studied for their therapeutic usage by modifications (p.2).

The ‘012 publication discloses Clostridium tetanus toxins are subject to enzyme cleavages, fragments resulted from enzyme cleavages can be modified with various fusion structures, the mutations in the various sites exhibit specific activities (p. 8-20).  The ‘012 publication further teaches domains of toxins upon enzyme cleavages.

The disclosure of the ‘012 publication differs from the instant claimed invention in that it does not teach specific mutations as in claims 1, 3 and 4 of the instant application. 

The ‘385 publication teaches the modifications of toxins in various domains and single point mutations have been done to activate toxins and release in neurons (examples 1-2).

Likewise, Zuverink et al (Infection and Immunity, 2015, vol. 83, No. 7, p. 27214-2724) teach R372A, Y375F, R1226L and W1289A point mutations (p. 2714-2718) to reduce toxicity and modify receptor binding affinity.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to utilize point mutations taught by the ‘385 publication and Zuberink reference into the modified tetanus toxin taught by the ‘012 publication. 

One of ordinary skill in the art at the time the invention was made would have been motivated to do so because the point mutations in the specific amino acid  residues of clostridial tetanus toxins reduce toxicity and improve therapeutic applicability.

From the teachings of references, it would have been obvious to one of ordinary skill in art to combine the teachings of the references and there would have been a reasonable expectation of success in producing the claimed invention. Therefore, the invention as a whole was prima facie obvious to one of the ordinary in the art at the time of invention was made, as evidenced by the references, especially in the absence of evidence to the contrary.

12.	No claims are allowable.

13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUNSOO KIM whose telephone number is (571)272-3176.  The examiner can normally be reached on Mon-Fri 8:30-5. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Yunsoo Kim
Patent Examiner
Technology Center 1600
February 10, 2022 

/YUNSOO KIM/Primary Examiner, Art Unit 1644